Order entered June 8, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-01381-CR

                         WILLIAM SEDRIC AUTREY, Appellant

                                             V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 296th Judicial District Court
                                  Collin County, Texas
                          Trial Court Cause No. 429-81194-10

                                         ORDER
       The Court DENIES appellant’s June 4, 2015 pro se motion for new trial and amended

motion for new trial.   Appellant is represented by counsel and is not entitled to hybrid

representation. See Rudd v. State, 616 S.W.2d 623 (Tex. Crim. App. [Panel Op.] 1981).


                                                    /s/   ADA BROWN
                                                          JUSTICE